           Case 1:18-cv-05928-JPB Document 97 Filed 08/02/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 SHOMAN KASBEKAR,
 SUSHAMA S. KASBEKAR and
 SHEKHAR M. KASBEKAR

               Plaintiffs,
       v.                                        CIVIL ACTION NO.
                                                 1:18-cv-05928-JPB
 IVY STATION COMMUNITY
 ASSOCIATION, INC., WEISSMAN,
 P.C. and JASON LOMONACO,

               Defendants.

                                      ORDER
      Before the Court is Plaintiffs Shoman Kasbekar (“Shoman”), Sushama S.

Kasbekar (“Sushama”) and Shekhar M. Kasbekar’s (“Shekar”) (collectively

“Plaintiffs”) Motion to Alter or Amend Judgment (“Motion”). ECF No. 83.

Having reviewed and fully considered the papers filed therewith, the Court finds as

follows:

      I.      BACKGROUND

      The facts as stated in the Complaint and exhibits attached thereto are

detailed in the Court’s January 13, 2020 Order dismissing the Complaint

(“Dismissal Order”) and are not repeated in full here. Additional facts are set forth

in the Court’s September 8, 2020 Order denying Plaintiffs’ Motion for
         Case 1:18-cv-05928-JPB Document 97 Filed 08/02/21 Page 2 of 6




Reconsideration (“Reconsideration Order”), which amended the Dismissal Order

in certain respects.

      In sum, Plaintiffs allege that Sushama and Shekar held fee simple title to

property located in Gwinnett County, Georgia (the “Property”) and that they

entered into an agreement to transfer ownership of the Property to Shoman when

he reached the age of twenty-one. However, in 2007, the Gwinnett Court entered a

judgment against Sushama and Shekar on claims brought by the homeowners’

association governing the Property, ordering them to take certain steps to remedy

covenant violations and finding them liable in the amount of $58,582.16 for fines,

past due assessments, attorneys’ fees and costs. The court thereafter issued a writ

of fieri facas on the Property, and it was sold on August 5, 2008.

      In this latest Motion, Plaintiffs seize on the Court’s amendment of the

Dismissal Order as grounds to rehash and relitigate matters regarding which the

Court has already ruled. Pretermitting the issue of whether a second motion for

reconsideration is proper in this case, the Court addresses the substance of

Plaintiffs’ Motion.

      II.    DISCUSSION

      Plaintiffs seek a reconsideration of the Court’s Dismissal Order pursuant to

Federal Rule of Civil Procedure 59(e) and Northern District of Georgia Civil Rule


                                          2
        Case 1:18-cv-05928-JPB Document 97 Filed 08/02/21 Page 3 of 6




7.2(E). They contend that reconsideration is necessary because the Court

committed “clear error” in eight enumerated instances.

      Defendants respond that Plaintiffs’ Motion should be denied because the

Court’s orders are “well founded and accurate,” and the “suggestion that the Court

has deliberately fabricated facts and misrepresented law is wholly improper,

unsupported and incorrect.”

      “Courts may grant relief under Rule 59(e) or Local Rule 7.2E only if the

moving party clears a high hurdle.” Chesnut v. Ethan Allen Retail, Inc., 17 F.

Supp. 3d 1367, 1370 (N.D. Ga. 2014). Indeed, “[t]he only grounds for granting a

Rule 59 motion are newly-discovered evidence or manifest errors of law or fact.”

Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).

      Significantly, “neither Rule 59(e) nor Local Rule 7.2E affords a dissatisfied

party an opportunity to relitigate old matters, raise argument or present evidence

that could have been raised prior to the entry of judgment, introduce novel legal

theories, or repackage familiar arguments to test whether the Court will change its

mind.” Chesnut, 17 F. Supp. 3d at 1370. A motion for reconsideration is not “an

opportunity to show the court how it ‘could have done it better.’” Bryan v.

Murphy, 246 F. Supp. 2d 1256, 1259 (N.D. Ga. 2003).




                                         3
        Case 1:18-cv-05928-JPB Document 97 Filed 08/02/21 Page 4 of 6




      Here, with the exception of one argument, all of the issues Plaintiffs raise in

the instant Motion have already been addressed by the Court in the Dismissal

Order and/or the Reconsideration Order. As such, the Court will address only the

one issue not previously addressed.

      In its Reconsideration Order, the Court stated that assuming, for the purpose

of argument, Shoman was a third-party beneficiary of the agreement, he could

bring a tort claim only if Defendants owed him a legal duty independent of the

agreement. Plaintiffs argue that this statement is erroneous because a third-party

beneficiary may bring a tort claim for interference with the third-party’s rights

under a contract. They conclude that Shoman’s claim for tortious interference with

contractual relations should therefore survive.

      While it is true that a well-pleaded tortious interference with contractual

relations claim could demonstrate the requisite independent legal duty, the

allegations in Count Twenty-One of Plaintiffs’ Complaint are inadequate in this

regard. “To support a verdict for tortious interference with business relations the

evidence must show the defendant ‘(1) acted improperly and without privilege, (2)

purposely and with malice with the intent to injure, (3) induced a third party or

parties not to enter into or continue a business relationship with the plaintiff, and

(4) for which the plaintiff suffered some financial injury.’” Arford v. Blalock, 405


                                           4
        Case 1:18-cv-05928-JPB Document 97 Filed 08/02/21 Page 5 of 6




S.E.2d 698, 704 (Ga. Ct. App. 1991). Significantly, “[a] party cannot intentionally

and maliciously induce a breach of a contract of which he or she is unaware.”

Medlin v. Morganstern, 601 S.E.2d 359, 362 (Ga. Ct. App. 2004) (noting that “[i]n

the absence of evidence to contradict the [defendants’] evidence that they lacked

both constructive and actual knowledge of [the plaintiff’s] interest in the [contract],

the trial court did not err in granting summary judgment on [the plaintiff’s] claim

for tortious interference with contractual relations”); Tom’s Amusement Co. v.

Total Vending Servs., 533 S.E.2d 413, 418 (Ga. Ct. App. 2000) (finding that

because the defendant was not aware of the agreement until the lawsuit was filed,

the plaintiff could not meet the “intent prong” of the tortious interference with

contract claim); Allstate Beer, Inc. v. Julius Wile Sons & Co., 479 F. Supp. 605,

612 (N.D. Ga. 1979) (stating that “[b]ecause it [was] established that the defendant

had no prior knowledge of any relationship between the plaintiff and [the third

party], the plaintiff cannot make out a claim for interference with contractual

relationships based on the defendant’s purported inducement to [the third party] to

breach its relationship with the plaintiff”); Carolina Furniture Co. v. Rhodes, Inc.,

603 F. Supp. 69, 76 (S.D. Ga. 1984) (emphasizing that “[w]ithout knowledge of

the contractual relationship there can be no intentional interference with the

relationship”).


                                          5
           Case 1:18-cv-05928-JPB Document 97 Filed 08/02/21 Page 6 of 6




         Applying the reasoning of these cases here, it is clear that Plaintiffs have

failed to state a claim with respect to the tortious interference with contractual

relations count. As Defendants argued in their motion to dismiss brief, there is no

allegation—either within Count Twenty-One or the rest of the Complaint—that

Defendants knew of the alleged agreement between Sushama and Shekhar to

transfer the Property to Shoman.1 Therefore, Plaintiffs have failed to allege the

requisite knowledge to support their tortious interference claim. This omission is

fatal to the claim, and the Court’s dismissal of Count Twenty-One as well as the

other counts of the Complaint stand.

         Based on the foregoing analysis, Plaintiffs’ Motion (ECF No. 83) is

DENIED.

         SO ORDERED this 2nd day of August, 2021.




1
    Plaintiffs do not rebut this argument in their response brief.

                                             6
